DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 6/8/22, which has been entered.

   1.   CLAIM INTERPRETATION
USC 112 6th/f Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation discloses sufficient structure, material, or acts to entirely perform the disclosed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation discloses function without reciting sufficient structure, material or acts to entirely perform the disclosed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) disclose(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In claim 16, 
The claim limitation of “means for receiving  … a single image …” appears to be a controller. (specification, paragraphs 17-22)
The claim limitation of “means for receiving an indication …” appears to be a controller. (specification, paragraphs 17-22)
The claim limitation of “means for performing … ” appears to be a controller. (specification, paragraphs 17-22)

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, 10, 14-15, and 28-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Khawand et al. (US 2012/0106852, hereafter Khawand), in view of Yu et al. (US 2019/0243754, hereafter Yu), and in view of Watkins et al. (US 2019/0325048, hereafter Watkins).

With respect to independent claim 1, Khawand discloses
A storage system comprising: 
a memory;  (disclosing a computing device #205, comprising a storage system #230 (paras 0044-0048). The storage system #230 may include a local storage such as a flash memory (para 0034; fig. 11 and relevant texts); see also paras 0024 and 0045; figs. 1-2; para 0052; fig. 13)) and 
a controller configured to: (the disclosure of storing data to and reading data from the storage #230 suggests that the storage #230 includes at least a controller for managing access to the storage #203 (paras 0030, 0045, 0111, and 0124))
receive, from a host, (computing device #205 may include a pre-processor considered as a host (para 0044; fig. 2; fig. 0048; fig. 13: #1310)) a single image from a sequence of images taken while the host is in burst mode, wherein the host comprises an image capture device configured to capture the sequence of images in burst mode; (disclosing receiving image input #210, which may be a single image or a set of images (para 0044). The set of images may include a first burst image. Since each image in a burst mode image series is captured at a different time instance (para 0035), then the first burst image may considered as a single image from the set of images or a series of image, which is considered as a sequence of images (paras 0003-0004; see also para 0001))
receive an indication from the host that the host is operating in burst mode; (paragraph 54, where the first image can be the image that is earliest in time in a burst mode series (e.g., the first image captured after a shutter button is pressed when a digital camera device is in burst mode) relative to the other images in a burst mode series) and
in response to receiving the indication from the host that the host is operating in burst mode; (paragraph 54, where the first image can be the image that is earliest in time in a burst mode series (e.g., the first image captured after a shutter button is pressed when a digital camera device is in burst mode) relative to the other images in a burst mode series)
store the single image in the memory: (disclosing storing the linked burst mode image in storage #230 (para 0045 and 0052); since the linked burst mode image include the first burst image; therefore, the first burst image or the single image may be stored in the storage #230)
after the single image is stored in the memory, (disclosing storing the first burst image in the storage #230 (para 0052)) receive, from the host, delta image data for a plurality of additional images from the sequence of images, (disclosing calculates a difference between image data for the first image and a second image in the burst mode series. The second image may be considered as an additional image from the sequence of images (para 0054), which has a plurality of images (para 0052; fig. 3, #310))
wherein the  delta image data is created from a copy of the single image cached in the host; (disclosing the computing device #205 caches images from image input #210 (para 0044), and the system calculates a difference between image data for the first image and a second image in the burst mode series (paras 0044 and 0054; fig. 3); and that suggests that the delta image is created from a copy of image cached in a memory of the computing device #205, or in memory #1120 of basic configuration having processing unit #1110 considered as a host (para 0110; fig. 11))
store the delta image data in the memory; (disclosing storing delta image (para 0058), and delta image may be finally stored in the storage #230, because a linked burst mode images can include delta image representing a temporal difference between the image data (e.g., pixel data) for two burst images captured at different time instances (abstract))
create a link structure for the plurality of additional images, wherein each image of the  plurality of additional images links to a memory location of that image’s delta image data and to a memory location of at least a part of the single image; (the disclosure of “Then, the second image can be reconstructed based on the set of image metadata linker fields, the information representing the difference for the second image, and the image data for the first image. For example, the system can identify a root image file based on the root image identifier field in image metadata for the second image and obtain image data for the first image from the root image file” (para 0061; see also fig. 4 and relevant texts) describes the reconstruction of a second image in a burst mode image series. The reconstruction is based on the root image of the burst mode image series and the delta image associated with the second image to be reconstructed (fig. 9 and relevant texts). That means that an index of each image of the burst mode image series is linked to the index of root image and the index of corresponding delta image (para 0004). Since the root image and the corresponding delta image are stored in memory locations of the storage #230, and the data from those memory locations are retrieved for the reconstruction (figs. 9 and 2); and that suggests that the index of the image to be constructed is linked to the memory locations. Thereby, the controller generates the link structure for tracking the image to be constructed as well as the root image and the corresponding delta image stored in the memory locations)
But Khawand does not explicitly discloses
create a map for the plurality of additional images, wherein each image of the  plurality of additional images maps to a memory location of that image’s delta image data and to a memory location of at least a part of the single image; and maintain a reference count for each memory location storing the at least the part of the single image or the delta image data; in response to receiving a command from the host to store, in the memory, image data that is already stored in one of the memory locations, increase the reference count for the one of the memory locations instead of storing the image data in the memory; and in response to receiving a command from the host to erase image data stored in the one of the memory locations, decrease the reference count for the one of the memory locations instead of erasing the image data stored in the one of the memory locations, unless the reference count is reduced to zero, in which case the image data is erased.
However, Yu discloses a method for video recording in burst mode (paras 0001-0002), comprising “the mapping or linking indexes or indices for tracking the logical block addresses (LBAs) that are written to corresponding NAND physical locations or addresses by the flash drive” (para 0039), analogous to what has been done by Khawand. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for recording and reconstructing image of Khawand, to include the method for mapping of Yu. Therefore, the combination discloses to create a map for the plurality of images, wherein each image of the plurality of images maps to a memory location of at least a part of the common image data and to a memory location of that image’s delta image data. The person of ordinary skill in the art would have been motivated to apply the modification for reducing the total recorded size of the video or burst mode images without sacrificing image quality while improving the total recording time of the images (Yu, para 0026)
However, the combination of the Khawand and Yu does not explicitly disclose:
maintain a reference count for each memory location storing the at least the part of the single image or the delta image data; in response to receiving a command from the host to store, in the memory, image data that is already stored in one of the memory locations, increase the reference count for the one of the memory locations instead of storing the image data in the memory; and in response to receiving a command from the host to erase image data stored in the one of the memory locations, decrease the reference count for the one of the memory locations instead of erasing the image data stored in the one of the memory locations, unless the reference count is reduced to zero, in which case the image data is erased.
	Watkins discloses a method of increasing the reference count of the objects in its object record instead of storing the object; decreasing the reference count of the object instead of deleting the object; and when the reference count of the object is zero, the object is deleted (para 0054; see also para 22). Thus, this method is analogous to what has been done by Khawand and Yu. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of displaying burst mode images of Khawand and method for mapping of Yu, to include the method of management of reference count of Watkins. Therefore, the combination discloses maintain a reference count for each memory location storing the at least the part of the single image or the delta image data; in response to receiving a command from the host to store, in the memory, image data that is already stored in one of the memory locations, increase the reference count for the one of the memory locations instead of storing the image data in the memory; and in response to receiving a command from the host to erase image data stored in the one of the memory locations, decrease the reference count for the one of the memory locations instead of erasing the image data stored in the one of the memory locations, unless the reference count is reduced to zero, in which case the image data is erased. The person of ordinary skill in the art would have been motivated to apply the modification for increasing life of SSD; and thereby, increased durability and reduce cost of the SSD (Watkins, para 0015))

With respect to claim 2, the combination of Khawand, Yu, and Watkins discloses
The storage system of Claim 1, wherein the memory locations are identified by logical block addresses. (Yu, disclosing using logical block addresses (LBAs) to identify memory physical locations (para 0039))

With respect to claim 8, the combination of Khawand, Yu, and Watkins discloses
The storage system of Claim 1, wherein the storage system is configured to be removably connected to the host. (Khawand, disclosing the storage #230 is configured to receive burst mode images from processing unit #1110 (paras 0024 and 0045; figs. 1-2; para 0052; figs. 11-12)); and that the storage #1140 may be removable or non-removable (para 0112 and 0125; fig. 11))

With respect to claim 9, the combination of Khawand, Yu, and Watkins discloses
The storage system of Claim 1, wherein the storage system is configured to be connected to the host. (Khawand, disclosing mobile device can include memory #1320, which may include non-removable memory #1322 and/or removable memory #1324 (paras 0112 and 0125); and that suggests that the memory #1322 is embedded in the mobile device considered as a host)

With respect to claim 28, the combination of Khawand, Yu, and Watkins discloses the storage system of Claim 1, wherein the controller comprises a burst mode optimizer. (Khawand, paragraph 45, where the linked burst mode image tool 220 links images in image input 210. For example, the linked burst mode image tool 220 creates metadata fields or adds information to existing metadata fields in an image file (e.g., an EXIF file) to link burst mode images. Linked burst mode image files can reduce demands on storage capacity compared to ordinary burst mode images while still allowing for easy reconstruction and display (e.g., on display 240)) of the burst mode images) 

With respect to claim 29, the combination of Khawand, Yu, and Watkins discloses the storage system of Claim 1, wherein the host comprises a camera. (Khawand, paragraph 52, where the system obtains image data for multiple images in a burst mode series. For example, a smartphone with digital camera functionality that performs the technique 300 can capture the image data while operating in a digital camera mode)

With respect to claim 30, the combination of Khawand, Yu, and Watkins discloses the storage system of Claim 1, wherein the delta image data is generated at run time. (Khawand, paragraph 45, where the linked burst mode image tool 220 links images in image input 210. For example, the linked burst mode image tool 220 creates metadata fields or adds information to existing metadata fields in an image file (e.g., an EXIF file) to link burst mode images. Linked burst mode image files can reduce demands on storage capacity compared to ordinary burst mode images while still allowing for easy reconstruction and display (e.g., on display 240)) of the burst mode images)

With respect to claim 31, the combination of Khawand, Yu, and Watkins discloses the storage system of Claim 1, wherein the delta image data is generated by a hardware module. (Khawand, paragraph 22)

With respect to claim 32, the combination of Khawand, Yu, and Watkins discloses the storage system of Claim 1, wherein the delta image data is generated using a buffer. (Khawand, paragraph 71)

	Claims 10, 14-15, 25, 33-36 are the method implementation of claims 1-2, 8-9 and 28-32, and rejected under the same rationale as shown above.  

Claim 16 is the storage system implementation of claims 1-2 and 8-9, and rejected under the same rationale as shown above.  

Claims 7 and 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Khawand et al. (US 2012/0106852, hereafter Khawand), in view of Yu et al. (US 2019/0243754, hereafter Yu), and in view of Watkins et al. (US 2019/0325048, hereafter Watkins), as applied to claims 1 and 10 above, and in further view of Filderman et al. (US 2017/0177261, hereafter Filderman)

With respect to claim 7, the combination of the Khawand, Yu, and Watkins references discloses
The storage system of Claim 1, wherein the memory comprises some dimensional memory. (Khawand, disclosing the storage #230 may include a volatile memory or nonvolatile memory (para 0026); and each of the memories may be a memory having some dimensions, such as a two-dimensional nonvolatile memory)
Khawand recites
the memory comprises some dimensional memory
But Khawand does not explicitly recite
the memory comprises a three-dimensional memory
	However, Filderman discloses a storage device used in burst mode operation, and the storage device may include a two dimensional flash memory and/or a three-dimensional flash memory (paras 0013-0014 and 0037), analogous to what has been done by Khawand.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the storage device of Khawand, to include the storage device of Filderman. Therefore, the combination discloses the memory comprises a three-dimensional memory. The person of ordinary skill in the art would have been motivated to apply the modification for using stacked-chip memory device; and thereby, increased efficiency, saved space, and reduced cost (para 0037))

	Claim 27 is the method implementation of claim 7, and rejected under the same rationale as shown above.  

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's amendments and arguments, with respect to the claims, filed 6/8/22 have been fully considered but they are not persuasive.  The applicant states that the proposed combination does not teach the limitations of ‘the host comprises an image capture device configured to capture a sequence of images in burst mode and that the storage system receives an indication from the host that the host is operating in burst mode. This indication triggers the storage system to perform the other recited elements.’ 
The Khawand reference discloses receiving image input #210, which may be a single image or a set of images (para 0044). The set of images may include a first burst image. Since each image in a burst mode image series is captured at a different time instance (para 0035), then the first burst image may considered as a single image from the set of images or a series of image, which is considered as a sequence of images (paras 0003-0004; see also para 0001).  Further, the Khawand reference (paragraph 54) teaches the first image can be the image that is earliest in time in a burst mode series (e.g., the first image captured after a shutter button is pressed when a digital camera device is in burst mode) relative to the other images in a burst mode series).  Thus, based on the citations above, the Khawand reference teaches a digital camera device being in a burst mode, and capturing a series of images based on a first image in that burst mode.  Therefore, the Examiner contends the combination of references used teaches the limitations above and the invention as broadly and instantly claimed.
Further, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references; and the Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.   Thus, the Examiner has maintained the rejections for the reasons set forth above.  

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Lu (US 20190147305 A1), which teaches automatically to select an image from a plurality of images based on the multi-context aware rating of the image. In particular, systems described herein can generate a plurality of probability context scores for an image. Moreover, the disclosed systems can generate a plurality of context-specific scores for an image. Utilizing each of the probability context scores and each of the corresponding context-specific scores for an image, the disclosed systems can generate a multi-context aware rating for the image. Thereafter, the disclosed systems can select an image from the plurality of images with the highest multi-context aware rating for delivery to the user. The disclosed system can utilize one or more neural networks to both generate the probability context scores for an image and to generate the context-specific scores for an image; and 
Zivkovic (US 20190045142 A1), which teaches selecting a key frame for burst image processing are discussed. Such techniques may include generating key frame scores for at least some frames of a multi-frame burst image capture such that the key frame scores include a combination of an image quality component, a shutter lag component, and a burst image processing latency component and selecting a frame having a maximum key frame score as the key frame.

   5.  CLOSING COMMENTS
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-2, 7-9, 10, 14-15, and 27-36 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137